                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    NATIONAL LIABILITY & FIRE INSURANCE                               CIVIL ACTION
    COMPANY
    VERSUS                                                            CASE NO. 16-15149


    KRISTINA’S TRANSPORTATION, LLC, et al.                            SECTION: “G”(3)



                                     ORDER AND REASONS

           Before the Court is the Defendant Nicholas Saale’s (“Saale”) “Motion to Administratively

Close Case” requesting “that this matter be stayed and administratively closed by this Court

pending all parties obtaining final judgments and/or settlements in their underlying individual state

court tort cases.”1 Also before the Court is Defendant Jennifer Chauvin’s (“Chauvin”) “Motion for

Miscellaneous Relief,” which adopts the arguments set forth in Saale’s motion to administratively

close the case.2 Plaintiff-in-Interpleader National Liability & Fire Insurance Company (“National

Liability”) opposes both motions.3 Having reviewed the motions, the memoranda in support and

in opposition, the record, and the applicable law, the Court will grant both motions.

                                           I. Background

A.         Factual Background

           In the Amended Complaint, National Liability alleges that on August 28, 2016, a traffic

incident occurred on Interstate 10, involving the driver of a bus owned by Kristina’s




1
    Rec. Doc. 113.
2
    Rec. Doc. 116.
3
    Rec. Doc. 120.


                                                  1
Transportation, LLC (“Kristina’s”).4 National Liability states that it provided insurance coverage

to Kristina’s through a commercial automobile liability policy.5 National Liability alleges that the

insurance policy provided a bodily injury liability limit of $250,000.00 per person and $500,000.00

per accident and a property damage liability limit of $25,000.00 per accident.6 National Liability

contends that after the incident, 18 lawsuits were filed against Kristina’s on behalf of 59 claimants

and three decedents.7 National Liability asserts that the policy it issued to Kristina’s will not cover

all of the claims asserted under the policy.8 Therefore, National Liability filed the instant action to

settle the distribution of the policy funds among the multiple claimants.9

B.          Procedural Background

            On September 30, 2016, National Liability filed a “Complaint-in-Interpleader”, naming 52

defendants-claimants.10 The case was initially assigned to Section “S” of this Court.11 Also on

September 30, 2016, National Liability filed a “Motion to Deposit Interpleader Funds” requesting

that the Court allow it to deposit $525,000 into the Court registry for dispersal among the

Interpleader Defendants.12

            On March 23, 2017, the Court allowed National Liability to deposit $525,000 into the




4
    Rec. Doc. 56 at 11–12.
5
    Id. at 11.
6
    Id. at 12.
7
    Id.
8
    Id.
9
    Rec. Doc. 1.
10
     Id.
11
     Rec. Doc. 4.
12
     Rec. Doc. 2.


                                                   2
registry of the Court.13 Also on March 23, 2017, National Liability and Interpleader Defendants

Roderick Sherrod, Emiliano Acosta, Sulama Almendarez-Rivas, Jenyfer Espinal Almendares,

David Jones, and Nicholas Saale entered Joint Stipulations.14 The parties stipulated that “[t]he

monies to be deposited by National Liability under [the insurance policy] . . . shall be credited

against any judgment that later is entered against Kristina’s Transportation and/or other person or

entity, if any, who may qualify as an ‘insured’ [the policy].”15 The parties further stipulated that

“[t]his Court shall possess jurisdiction over the funds National Liability has requested be deposited

into the registry of the Court, jurisdiction over all other issues arising from the Accident are

specifically reserved.”16 On March 29, 2017, the Court stayed and administratively closed the

case.17

            On August 30, 2017, the Court granted a motion to intervene filed by Med-Trans Air

Transport, LLC (“Med-Trans”), allowing Med-Trans to intervene to assert a statutory

lien/privilege due to the medical services that it provided to Marcus Tate, one of the Interpleader

defendants, on August 28, 2016.18 On September 19, 2018, the Court granted a motion to intervene

filed by Miguel A. Elias, APLC, allowing it to intervene to assert a claim for recovery of attorneys

fees it incurred while representing Interpleader Defendants Keyla Gonzalez, Kenia Gonzalez and

Mariela Baradales.19



13
     Rec. Doc. 40.
14
     Rec. Doc. 41.
15
     Id. at 2.
16
     Id.
17
     Rec. Doc. 42.
18
     Rec. Doc. 52.
19
     Rec. Doc. 67.


                                                 3
           On May 4, 2018, the Court reopened the case and granted National Liability leave to file

an amended complaint, naming 75 Interpleader Defendants.20 On October 4, 2018, National

Liability filed a motion for summary judgment seeking judgment in its favor because it had

fulfilled its obligation under the insurance policy by depositing the policy limits into the registry

of this Court, had no further obligation under the policy for either defense or indemnity, and was

a disinterested stakeholder with no interest in the ultimate outcome of the disposition of the funds.21

On December 19, 2018, the Court denied the motion for summary judgment, finding that National

Liability’s “unilateral deposit of the policy limit amount into the court’s registry” did not terminate

National Liability’s duty to defend its insured, Kristina’s.22 The Court reasoned that the insurance

policy stated that the “duty to defend or settle ends when the Liability Coverage Limit of Insurance

has been exhausted by payment of judgments or settlements” and the deposit of the policy limit

into the Court’s registry was not made pursuant to a settlement agreement or judgment.23

           On February 22, 2019, Judge Lemmon recused herself from the case, and it was reallotted

to the undersigned Chief United States District Judge.24 On April 22, 2019, the Court granted a

motion to intervene filed by the Louisiana Workers Compensation Commission, allowing it to

intervene to assert a claim for recovery of workers’ compensation benefits paid to Interpleader

Defendants Nicholas Saale, William Beal, and Spencer Chauvin.25

           On June 26, 2019, Saale filed the “Motion to Administratively Close Case” requesting “that


20
     Rec. Docs. 56, 57.
21
     Rec. Doc. 69.
22
     Rec. Doc. 87 at 6–7.
23
     Id.
24
     Rec. Doc. 94.
25
     Rec. Doc. 100.


                                                   4
this matter be stayed and administratively closed by this Court pending all parties obtaining final

judgments and/or settlements in their underlying individual state court tort cases.”26 On July 15,

2019, Chauvin filed the “Motion for Miscellaneous Relief,” which adopts the arguments set forth

in Saale’s motion to administratively close the case.27 On July 23, 2019, National Liability filed

an opposition to both motions.28

                                         II. Parties’ Arguments

A.          Saale’s Arguments in Support of the Motion to Stay and Administratively Close Case

            In the motion, Saale argues that multiple wrongful death and personal injury claims related

to the August 28, 2016 accident are pending in state court.29 Saale asserts that implicit in the March

23, 2017 Joint Stipulations “was the intent of the parties that this Court retain possession and

jurisdiction over the disbursement of the funds until the final outcome of the various state court

lawsuits . . . had been resolved by settlement or judgment.”30 Because no judgments have been

entered in any of the state court cases, Saale argues that “any action in this matter should be stayed

and this matter should be administratively closed pending the outcome of the parties’ respective

state court actions.”31 Finally, Saale argues administratively closing the case will assist the Court

in its case management until such time as the State cases are resolved.32




26
     Rec. Doc. 113.
27
     Rec. Doc. 116.
28
     Rec. Doc. 120.
29
     Rec. Doc. 113-1 at 1.
30
     Id. at 2.
31
     Id. at 3.
32
     Id.


                                                     5
B.          Chauvin’s Arguments in Support of the Motion for Miscellaneous Relief

            In the motion for miscellaneous relief, Chauvin adopts the arguments set forth in Saale’s

motion to administratively close the case.33

C.          National Liability’s Arguments in Opposition to the Motions

            In opposition, National Liability asserts that the clear purpose of the Joint Stipulations is

evident throughout the document.34 National Liability asserts that there is no language in the Joint

Stipulations “that provides that this suit should be stayed or administratively closed pending the

final outcome of any state court suits arising out of the subject accident.”35 National Liability

argues that “the parties clearly expressed their intent in the Joint Stipulations, which did not include

a stipulation providing that this interpleader action should be stayed or administratively closed

pending the final outcome of the state court suits.”36 If Interpleader Defendants intended for the

case to be stayed and administratively closed pending the final outcome of the state court suits,

National Liability argues that they should have included such a statement in clear and explicit

terms.37

            National Liability argues that the Joint Stipulations should be interpreted under Louisiana

contract law.38 According to National Liability, “[t]he clear purpose and intent of the Joint

Stipulations . . . was to assure Defendants-in-Interpleader that National Liability’s full Policy limits


33
     Rec. Doc. 116-1 at 1.
34
     Rec. Doc. 120 at 2.
35
     Id.
36
     Id. at 4.
37
     Id. at 4–5.
38
     Id.


                                                     6
would be paid into the registry of this Court and to provide a venue within which the parties could

work together to find the most fair and efficient way to disperse National Liability’s Policy

funds.”39 If the case is stayed, National Liability argues that the very purpose for which it filed this

case––to bring into one court all claimants to a particular fund––would be defeated.40 “Because

the intent of the parties was not for the Court to administratively close this interpleader action until

the final outcome of the various state court suits,” National Liability argues that this Court should

deny the motions and allow this interpleader action to move forward as scheduled.41

                                               III. Legal Standard

            Pursuant to United States Supreme Court and Fifth Circuit precedent, it is well settled that

a district court has the inherent power to “control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants,”42 and that this authority

includes the district court’s wide discretion to grant a stay in a pending matter.43 “Proper use of

this authority ‘calls for the exercise of judgment, which must weigh competing interests and

maintain an even balance.’”44 On a motion to stay a proceeding, the moving party bears the burden

to show that a stay is warranted.45 As the Fifth Circuit has held, when “the interests of justice

seem[] to require such action,” a court may exercise its discretion to stay civil proceedings,




39
     Id. at 6.
40
     Id. at 5, n.7.
41
     Id. at 6.
42
     Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
43
     In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990).
44
     Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting Landis, 299 U.S. at 254–55).
45
   See Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir. 1982); Drummond v. Fulton Cty. Dep’t of Family & Children’s
Servs., 532 F.2d 1001, 1002 (5th Cir. 1976).


                                                            7
postpone discovery, or impose protective orders and conditions.46 The Supreme Court has

instructed that a party requesting a stay “must make out a clear case of hardship or inequity in

being required to go forward if there is even a fair possibility that the stay would harm another

party.”47 Nonetheless, “these considerations are counsels of moderation rather than limitations

upon power.”48

                                                     IV. Analysis

           Interpleader Defendants Saale and Chauvin move the Court to stay and administratively

close this case pending all parties obtaining final judgments and/or settlements in their underlying

individual state court tort cases.49 Interpleader Defendants assert that implicit in the March 23,

2017 Joint Stipulations “was the intent of the parties that this Court retain possession and

jurisdiction over the disbursement of the funds until the final outcome of the various state court

lawsuits . . . had been resolved by settlement or judgment.”50 Because no judgments have been

entered in any of the state court cases, Interpleader Defendants argue that “any action in this matter

should be stayed and this matter should be administratively closed pending the outcome of the

parties’ respective state court actions.”51




46
  United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); see also Mayo v. Tri-Bell Indus., 787 F.2d 1007, 1012 (5th Cir.
1986).
47
  Ates v. Delta Air Lines, Inc., No. 15-3228, 2015 WL 5774979, at *3 (E.D. La. Sept. 30, 2015) (Brown, J.) (citing
Landis, 299 U.S. at 255).
48
     Id. (quoting Landis, 299 U.S. at 255) (internal quotation marks omitted).
49
     Rec. Docs. 113, 116.
50
     Rec. Doc. 113-1 at 2; Rec. Doc. 116-1 at 2.
51
     Rec. Doc. 113-1 at 3; Rec. Doc. 116-1 at 3.


                                                            8
            On March 23, 2017, the parties stipulated that National Liability would deposit the limits

of the insurance policy into the registry of the Court.52 The parties stipulated that “[t]his Court

shall possess jurisdiction over the funds National Liability has requested be deposited into the

registry of the Court, jurisdiction over all other issues arising from the Accident are specifically

reserved.”53 Furthermore, the parties stipulated that money deposited into the registry would “be

credited against any judgment that later is entered against Kristina’s Transportation and/or other

person or entity, if any, who may qualify as an ‘insured’ [the policy].”54 Pursuant to the Joint

Stipulations, Interpleader Defendants are also “enjoined from enforcing any judgment rendered by

any state court, federal court of the United States, or other tribunal against the proceeds of [the

insurance policy] in any forum other than the federal court presiding over this interpleader

action.”55

            The Joint Stipulations do not mention the case being stayed and administratively closed

pending the final outcome of the state court suits. Nevertheless, on March 29, 2017, the Court

stayed and administratively closed the case “[p]ursuant to the Joint Stipulations.”56 The case was

reopened on May 4, 2018, when the Court granted National Liability’s motion to amend the

complaint to add additional Interpleader Defendants.57

            Interpleader Defendants Saale and Chauvin request that the case be stayed and

administratively closed once again because final judgments and/or settlements still have not been


52
     Rec. Doc. 41 at 2.
53
     Id.
54
     Id.
55
     Id. at 4.
56
     Rec. Doc. 42.
57
     Rec. Doc. 57.


                                                    9
entered in their underlying individual state court tort cases. In opposition, National Liability asserts

that there is no language in the Joint Stipulations “that provides that this suit should be stayed or

administratively closed pending the final outcome of any state court suits arising out of the subject

accident.”58 Regardless of whether the Joint Stipulations authorized a stay, a district court always

has the inherent power to “control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants,”59 and that this authority includes the district

court’s wide discretion to grant a stay in a pending matter.60 Accordingly, the Court is not

persuaded by National Liability’s argument that a stay is not warranted because it was not

explicitly authorized by the Joint Stipulations.

            National Liability also argues that if the case is stayed, the very purpose for which it filed

this case––to bring into one court all claimants to a particular fund––would be defeated.61 “A

district court has broad powers in an interpleader action.”62 “An interpleader action is designed to

protect a stakeholder . . . from the possibility of multiple claims upon a single fund.”63

“[I]nterpleader statutes and rules are liberally construed to protect the stakeholder from the expense

of defending twice, as well as to protect him from double liability.”64

            The United States Supreme Court’s ruling in State Farm Fire & Casualty Company v.

Tashire, is instructive on the purpose of an interpleader action filed by an insurance company


58
     Rec. Doc. 120 at 2.
59
     Landis, 299 U.S. at 254.
60
     In re Ramu Corp., 903 F.2d at 318.
61
     Rec. Doc. 120 at 5, n.7.
62
     Rhoades v. Casey, 196 F.3d 592, 600 (5th Cir. 1999).
63
     In re Bohart, 743 F.2d 313, 324 (5th Cir. 1984).
64
     Id. at 325.


                                                            10
against persons with unliquidated tort claims against the insurance company’s insured.65 Tashire

involved a collision between a Greyhound bus and a truck that killed and injured numerous

persons.66 The insurance carrier for the truck driver, State Farm, filed an interpleader action in the

United States District Court for the District of Oregon.67 Upon motion of State Farm, the district

court issued an injunction prohibiting prospective claimants to the fund from filing or prosecuting

any proceeding in any state or federal court against State Farm or the truck driver affecting the

property or obligation involved in the interpleader action.68

            On appeal, the Supreme Court determined that while statutory interpleader jurisdiction was

properly invoked, State Farm was not entitled “to an order both enjoining prosecution of suits

against it outside the confines of the interpleader proceeding and also extending such protection to

its insured, the alleged tortfeasor.”69 The Court reasoned that “an insurance company whose

maximum interest in the case cannot exceed $20,000 and who in fact asserts that it has no interest

at all, should not be allowed to determine that dozens of tort plaintiffs must be compelled to press

their claims . . . in a single forum of the insurance company’s choosing.”70

            According to the Supreme Court, State Farm’s interest in the case was “the fulcrum of the

interpleader procedure,” and “[t]hat interest receives full vindication when the court restrains

claimants from seeking to enforce against the insurance company any judgment obtained against




65
     386 U.S. 523 (1967).
66
     Id. at 525.
67
     Id.
68
     Id. at 527.
69
     Id. at 533.
70
     Id. at 535.


                                                   11
its insured, except in the interpleader proceeding itself.”71 The Court recognized that this view of

interpleader “means that it cannot be used to solve all the vexing problems of multiparty litigation

arising out of mass tort,” and that interpleader was never intended “to be an all-purpose ‘bill of

peace.’”72

            Here, the parties have stipulated to the deposit of the insurance funds into the registry of

the Court to “be credited against any judgment that later is entered against Kristina’s

Transportation and/or other person or entity, if any, who may qualify as an ‘insured’ [the

policy].”73 Pursuant to the Joint Stipulations, Interpleader Defendants are “enjoined from enforcing

any judgment rendered by any state court, federal court of the United States, or other tribunal

against the proceeds of [the insurance policy] in any forum other than the federal court presiding

over this interpleader action.”74 National Liability’s interest in the case is the fulcrum of this

interpleader procedure, and that interest has received full vindication by the stipulation enjoining

claimants from seeking to enforce against National Liability any judgment obtained against its

insured, except in this interpleader proceeding.75 The parties do not dispute that the underlying

state court cases remain pending. Any trial over the division of the insurance funds that have been

deposited into the registry of the Court cannot be completed until issues of liability and damages

are decided in the underlying state court cases. Accordingly, the Court will stay and

administratively close the case. The Court will retain jurisdiction over this matter, and the case




71
     Id.
72
     Id.
73
     Rec. Doc. 41 at 2.
74
     Id. at 4.
75
     Id.


                                                    12
shall be restored to the Court’s docket upon motion of a party if circumstances change, so that it

may proceed to final disposition.

                                             V. Conclusion

           As discussed above, although the Joint Stipulations do not explicitly authorize a stay, a

district court has wide discretion to grant a stay in a pending matter.76 The parties do not dispute

that the underlying state court cases remain pending. Any trial over the division of the insurance

funds that have been deposited into the registry of the Court cannot be completed until issues of

liability and damages are decided in the underlying state court cases. Accordingly,

           IT IS HEREBY ORDERED that Defendant Nicholas Saale’s “Motion to

Administratively Close Case”77 and Defendant Jennifer Chauvin’s “Motion for Miscellaneous

Relief”78 are GRANTED.

           IT     IS    FURTHER           ORDERED        that   this   action   is   STAYED   AND

ADMINISTRATIVELY CLOSED. The Court retains jurisdiction over this matter, and the case

shall be restored to the Court’s docket upon motion of a party if circumstances change, so that it

may proceed to final disposition.

           NEW ORLEANS, LOUISIANA, this 16th
                                        _____ day of September, 2019.



                                                           ____________________________________
                                                           NANNETTE JOLIVETTE BROWN
                                                           CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT




76
     In re Ramu Corp., 903 F.2d at 318.
77
     Rec. Doc. 113.
78
     Rec. Doc. 116.


                                                    13
